Citation Nr: 0947236	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  07-12 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to specially adapted housing or a special home 
adaptation grant.  


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1952 to January 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) above.  

On his April 2007 substantive appeal, via VA Form 9, the 
Veteran indicated that he wanted a Board hearing at his local 
RO.  However, in March 2009, the Veteran informed the RO that 
he no longer wanted a Travel Board hearing.  See March 2009 
Report of Contact.  The Board, then, finds that all due 
process has been satisfied with respect to the Veteran's 
right to a hearing.  


FINDINGS OF FACT

1.  Service connection has been established for cold injury 
residuals affecting the left and right fingertips, feet, and 
toes and peripheral neuropathy of the bilateral upper and 
lower extremities, associated with cold injury residuals of 
the fingertips, feet, and toes.  The Veteran is also 
receiving a total disability rating based on individual 
unemployability.  

2.  The competent and probative evidence of record 
demonstrates that the Veteran's service-connected 
disabilities do not result in a permanent and total 
disability that is due to the loss, or loss of use, of any 
extremity, such as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, blindness in both 
eyes, residuals of organic disease or injury, or the 
anatomical loss or loss of use of both hands.  

3.  There is competent lay evidence that the Veteran requires 
the use of a cane to assist him in walking; however, the 
preponderance of the evidence is against a finding that the 
Veteran requires the regular and constant use of a cane or 
other assistive device as a normal mode of locomotion.  


CONCLUSION OF LAW

Entitlement to specially adapted housing and a special home 
adaptation grant is not established.  38 U.S.C.A. § 2101 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.350, 3.809, 3.809a, 
4.63 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2005, the Veteran filed a claim for entitlement 
to adapted housing or a special home adaptation grant.  The 
Veteran's claims were denied in a May 2006 rating decision.  
He submitted a timely notice of disagreement as to both 
issues and subsequently submitted a substantive appeal.  

The Veteran's service-connected disabilities are as follows: 
cold injury residuals affecting the left and right 
fingertips, feet, and toes and peripheral neuropathy of the 
bilateral upper and lower extremities, associated with cold 
injury residuals of the fingertips, feet, and toes.  The 
Veteran is also receiving a total disability rating based on 
individual unemployability.  The Veteran has asserted that he 
is severely disabled due to his service-connected 
disabilities, for which he has been rated as 100 percent 
disabled.  

Applicable regulations provide that specially adapted housing 
is available to a veteran who has a permanent and total 
service-connected disability due to: (1) the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury, or with loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  38 U.S.C.A. § 2101(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.809 (2009).

The phrase "preclude locomotion" is defined as the 
necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  38 C.F.R. § 3.809(d).

If entitlement to specially adapted housing is not 
established, a veteran can qualify for a grant for necessary 
special home adaptations if he/she has compensation based on 
permanent and total service-connected disability which is due 
to one of the following: (1) blindness in both eyes with 
5/200 visual acuity or less; or (2) includes the anatomical 
loss or loss of use of both hands.  The assistance referred 
to in this section will not be available to any veteran more 
than once.  38 C.F.R. § 3.809a.

Important for this case, loss of use of a hand or a foot, for 
the purpose of special monthly compensation, will be held to 
exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below elbow or knee with use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function of the 
hand or foot, whether the acts of grasping, manipulation, 
etc., in the case of the hand, or of balance and propulsion, 
etc., in the case of the foot, could be accomplished equally 
well by an amputation stump with prosthesis.  

Extremely unfavorable complete ankylosis of the knee, or 
complete ankylosis of two major joints of an extremity, or 
shortening of the lower extremity of 3 1/2 inches (8.9 cms.) 
or more, will be taken as loss of use of the hand or foot 
involved.  Complete paralysis of the external popliteal nerve 
(common peroneal) and consequent, foot drop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, will be taken as loss of 
use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63.

The pertinent evidence of record shows the Veteran suffers 
from residual cold weather disabilities, including peripheral 
neuropathy, affecting his fingertips, feet, and toes.  The 
Veteran has reported that his hands ache all the time, which 
increases with exposure to cold weather.  He has also 
reported that he experiences numbness and tingling in his 
feet, as well as minor stiffness in his hands and feet.  The 
Veteran has reported that the pain in his body limits his 
ability to walk, sit, or stand for long periods of time and 
that he has stopped playing piano and tennis and using tools 
due to the pain in his hands.  The Veteran has also reported 
that he walks with a limp and uses a cane because of the 
constant pain in his legs and feet.  

The Veteran's statements are considered competent lay 
evidence of the impairment he experiences due to his service-
connected disabilities.  However, the preponderance of the 
objective medical evidence of record shows the Veteran is 
able to ambulate comfortably without a limp or any evidence 
of abnormal weight-bearing.  The Veteran has decreased 
sensation in his feet and toes, but his strength is normal 
and he has normal range of motion in his ankles.  

With respect to his hands, the Veteran has normal range of 
motion and he is able to form a fist bilaterally, albeit with 
pain.  While he has glove distribution of sensory deficit 
bilaterally, his hand strength and pulses are normal.  See VA 
examination reports dated August 2002, July 2003, and March 
2006.  

The preponderance of the evidence shows the Veteran 
experiences some functional limitation due to his service-
connected disabilities involving the upper and lower 
bilateral extremities (the basis for the TDIU).  However, the 
evidence shows that the Veteran retains significant function 
in his hands and feet as he is able to demonstrate normal 
range of motion and he is able to walk without a limp and 
form a fist.  Ankylosis of the knee, or any other extremity, 
and complete paralysis of the external popliteal nerve, with 
foot drop and characteristic organic changes, is not shown by 
the evidence of record.  See Id.  

In sum, the Board finds the preponderance of the evidence 
does not reflect that the remaining function in the Veteran's 
hands and feet would be equally well served by an amputation 
stump with the use of a prosthetic.  The Veteran's own 
statements do not support such a finding. 

The Board also finds that the evidence does not show the 
Veteran experiences loss, or loss of use, of either the upper 
or lower extremities so as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  In this 
regard, the Veteran's report of using a cane to assist him in 
walking is considered competent and the Board has no reason 
to doubt the Veteran's assertion.  However, the law requires 
a necessity for regular and constant use of a cane as a 
normal mode of locomotion.  See 38 C.F.R. § 3.809(d).

In this context, while the Veteran reports the use of a cane, 
the evidence does not show that he requires the regular and 
constant use of a cane or any other assistive device.  In 
making this determination, the Board finds probative that, at 
three VA examinations conducted during the pendency of this 
claim, the Veteran did not require the use of a cane but was 
able to demonstrate normal ambulation.  See VA examination 
reports dated August 2002, July 2003, and March 2006.  In 
addition, the post-service medical evidence of record, dated 
from 1970 to 2007, does not document the regular and constant 
use of a cane or any other assistive device because of his 
service-connected disabilities.  

Therefore, while there is competent lay evidence of the use 
of a cane, the Board finds the preponderance of the evidence 
does not show the Veteran's service-connected disabilities 
result in the loss, or loss of use, of any extremity such as 
to preclude locomotion without the regular and constant use 
of a cane or any other assistive device.  As such, 
entitlement to specially adapted housing is not warranted.  
See 38 C.F.R. § 3.809.  

In addition to the foregoing, the evidence does not show the 
Veteran's service-connected disabilities result in the 
anatomical loss, or loss of use, of both hands.  The Veteran 
has reported that he can barely use his hands due to numbness 
and pain.  However, the evidence shows the Veteran is able to 
drive and is able to accomplish some activities of daily 
living without assistance or an assistive device.  Therefore, 
the Board finds a special home adaptation grant is not 
warranted in this case.  See 38 C.F.R. § 3.809a.  

As noted, the evidence of record shows the Veteran 
experiences some functional limitation due to his service-
connected disabilities.  However, the preponderance of the 
evidence does not reflect that the Veteran's service-
connected disabilities result in the loss, or loss of use, of 
any extremity or hand, as defined by regulation.  See 38 
C.F.R. §§ 3.350, 3.809, 3.809a, 4.63.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit-of-the-doubt doctrine is not for application and 
the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).




Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 U.S. 1696 (2009).  

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in February 2006 that fully 
addressed all required notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the Veteran of what evidence was required to substantiate the 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the Veteran's post-service VA and private medical records.  
The Veteran was also afforded VA examinations to evaluate the 
severity of his service-connected disabilities in August 
2002, July 2003, and March 2006.  Significantly, it appears 
that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  



ORDER

Entitlement to specially adapted housing and a special home 
adaptation grant is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


